Name: Commission Regulation (EC) No 1298/2002 of 17 July 2002 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  EU finance;  plant product;  tariff policy;  consumption
 Date Published: nan

 Avis juridique important|32002R1298Commission Regulation (EC) No 1298/2002 of 17 July 2002 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice Official Journal L 189 , 18/07/2002 P. 0008 - 0008Commission Regulation (EC) No 1298/2002of 17 July 2002amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 11(4) thereof,Whereas:(1) Pursuant to Article 4a(3) of Commission Regulation (EC) No 1503/96(3), as last amended by Regulation (EC) No 2831/98(4), a certificate of authenticity shall accompany the import licence application for Basmati rice. Such a certificate has to be issued by a competent body recognised by the Commission. Annex III to Regulation (EC) No 1503/96 provides for the list of competent bodies recognised by the Commission. The authorities of Pakistan have informed the Commission that the competent body for issuing authenticity certificates for Pakistani Basmati rice is to be changed as from 1 August 2002. Annex III of Regulation (EC) No 1503/96 should therefore be amended accordingly.(2) In order to allow for imports of Pakistani Basmati rice accompanied by a certificate of authenticity issued as from 1 August 2002 by the new competent Pakistani body, this Regulation should apply as from that date.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Annex III to Regulation (EC) No 1503/96 the indent "- Rice Export Corporation of Pakistan Ltd, Karachi" is replaced by "- Trading Corporation of Pakistan (Pvt) Ltd".Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall be applicable as from 1 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 189, 30.7.1996, p. 71.(4) OJ L 351, 29.12.1998, p. 25.